Title: To James Madison from Robert W. Fox, 7 July 1804 (Abstract)
From: Fox, Robert W.
To: Madison, James


7 July 1804, Falmouth. “Enclosed be pleased to receive the list of American Ships arrived in my district in the last 6 months, ending the 30th. of last month [not found]. I apprehend there were some other Vessels that called off this port for orders, the particulars of which I have not obtained, indeed a great number of those did not come into port, but lay too off this port, & proceeded as soon as the orders were sent onboard, by which means Lights &c. were saved. There is nothing new in this district—a prospect of a good Harvest, and both Grain & Flour very moderate, but in Spain & Portugal their crops promise badly, and they will require large supplies.”
